Citation Nr: 1015225	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.    Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's request to reopen his 
claim for service connection for PTSD.  The Board considers 
the Veteran's claim for PTSD as encompassing all psychiatric 
disorders evident in the record, pursuant to the decision of 
the Court of Appeals for Veterans Claims in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for PTSD in a 
November 2000 rating decision.  Although notified of the 
denial, the Veteran did not appeal that decision.

2.  Evidence received since the final November 2000 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for PTSD.




CONCLUSIONS OF LAW

1.  The November 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the 
last prior final denial of the Veteran's service connection 
claim for PTSD in November 2000.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for PTSD, and directing further 
development on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and 
assist.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for an Acquired Psychiatric Disorder 

The Veteran maintains that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military 
service.  See the Veteran's August 2004 claim.

The AOJ denied service connection for PTSD as incurred during 
the Veteran's service in the November 2000 rating decision.  
The AOJ notified the Veteran of this decision and apprised 
him of his procedural and appellate rights.  The Veteran did 
not file a notice of disagreement (NOD) or a substantive 
appeal, thus not appealing that decision.  Therefore, the 
November 2000 decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis, including a prior denial based on the absence 
of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The AOJ found that the Veteran had not provided new and 
material evidence sufficient to reopen his claim for PTSD in 
the December 2004 rating decision and February 2006 statement 
of the case (SOC).  Regardless of the AOJ's actions, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the AOJ is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.

The Veteran filed a claim to reopen his previously denied 
claim for an acquired psychiatric disorder in August 2004.  
Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of November 2000, the AOJ 
denied the Veteran's claim for service connection for PTSD 
because there was "no evidence to show a current diagnosis 
of [PTSD]," and because there was no evidence to show a 
"precipitating stressful experience," and there was "no 
medical evidence to link such experience to a currently 
diagnosed disability."  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final November 2000 rating decision.  First, the AOJ 
has obtained, and the Veteran has also submitted, substantial 
VA medical treatment records regarding treatment for the 
Veteran's psychiatric disorders.  The new evidence shows that 
the Veteran has been receiving ongoing treatment, including 
on an inpatient basis, for various psychiatric disorders.  
Furthermore, these records provide new diagnoses for the 
Veteran's psychiatric disorders; in particular, a VA medical 
treatment record from May 2004 which provided a comprehensive 
list of diagnoses showing that the Veteran currently 
experiences the following mental disorders:  schizophrenia, 
paranoid type, chronic; PTSD with marked anxiety and panic; 
substance dependence; and a personality disorder, not 
otherwise specified.  Furthermore, a VA medical treatment 
record from June 2003 indicates that the Veteran had been 
diagnosed with PTSD by another physician.  As such, these new 
medical records provide evidence of diagnosis of and 
treatment for various psychiatric disorders, in particular 
PTSD, which were not of record at the time of the November 
2000 adjudication.  Second, the Veteran has provided the AOJ 
with new evidence regarding experiencing PTSD stressors.  See 
the Veteran's VA medical treatment record from June 2003, and 
May 2005 stressor statement.  As this new evidence indicates 
that the Veteran is currently diagnosed with PTSD, and 
provides new evidence regarding his alleged in-service PTSD 
stressors, this evidence is not cumulative or redundant 
regarding the evidence previously of record and raises the 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  To this extent, the appeal is 
granted.  


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that additional development of 
the evidence is required.

First, with regard to the VCAA, the previous notice letter 
sent by the AOJ to the Veteran in September 2004 was not 
sufficient to comply with the requirements of the VCAA . In 
this regard, despite his explicit claim for service 
connection for PTSD, the Veteran has also been diagnosed with 
a variety of mental disorders in addition to PTSD:  
schizophrenia, paranoid type, chronic; and substance 
dependence.  See the VA mental health treatment record dated 
from May 2004.  Thus, there is some indication that the 
Veteran's symptoms may arise from a psychiatric disorder 
other than PTSD.

As such, the VA is required to consider whether service 
connection is warranted for any other acquired psychiatric 
disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In the present case, the Board cannot limit its 
analysis of the Veteran's claim solely to PTSD.  That is, his 
PTSD claim potentially encompasses psychiatric conditions 
other than PTSD that are reasonably raised by the record.  
Therefore, the Board must remand the Veteran's acquired 
psychiatric disorder claim so that the AOJ may provide the 
Veteran with appropriate VCAA notice, which addresses service 
connection for an acquired psychiatric disorder (other than 
PTSD).

Furthermore, with regard to the VCAA the previous notice 
letter sent by the AOJ to the Veteran in September 2004 was 
not fully sufficient as to the PTSD issue.  The letter did 
not fully address the unique criteria necessary to establish 
service connection for PTSD.  Therefore, the AOJ must advise 
the Veteran that establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for PTSD, but he was not provided with notice pursuant to 
Dingess, supra.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  

Second, the Veteran's VA treatment records on file only date 
to July 2004, over four years ago.  So, if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (the VA is charged with constructive, if not 
actual, knowledge of evidence generated by the VA).

Third, with regard to his PTSD claim, the AOJ should contact 
the U.S. Army Joint Services and Research Center (JSRRC) 
(formerly known as USASCURR) and provide a description of his 
alleged in-service stressors in order to attempt to verify 
them.  In this case, the VA mental health treatment record 
dated from May 2004 reveals a medical diagnosis of PTSD in 
accordance with VA regulation.  38 C.F.R. § 3.304(f).  
Therefore, with a current PTSD diagnosis, the remaining 
question is whether there is credible supporting evidence 
that his alleged in-service stressor actually occurred, as 
well as medical evidence of a link between this particular 
stressor and his PTSD diagnosis.  38 C.F.R. § 3.304(f)(3); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395. 

In regards to verifying the Veteran's in-service stressors, 
if the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 143; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

In this case, the Veteran has not alleged or shown any 
evidence that he engaged in combat, as such there must be 
evidence to corroborate the Veteran's statements regarding 
his PTSD stressors.  Cohen, supra.  Furthermore, the 
Veteran's military occupational specialty, including during 
his period of service in Vietnam, is listed as "Cook" on 
both his DD Form 214, and on other SPRs, which would not 
indicate combat experience.  

However, the Veteran has indicated that he experienced 
several stressor events which occurred during his service in 
Vietnam.  First, the Veteran has indicated that during 
service he was assigned to Camp Evans, and that Camp Evans 
experienced mortar attacks "every second or third day."  
See the Veteran's May 2005 stressor statement, and June 2003 
VA medical treatment record.  In particular, he has indicated 
that on Thanksgiving Day in November 1970, when there was 
supposed to be a cease-fire, his base was subjected to a 
mortar and/or rocket attack, during which six soldiers from 
the 101st Airborne Division were killed.  Id.  He also 
indicated a similar event to a VA medical treating physician 
in June 2003, although at that time he indicated that "a 
buddy was blown away," and "some others had GSW [gun shot 
wounds]."  The Veteran has further indicated that during 
this time, he was assigned to the 63rd signal corps which was 
assigned to the 101st Airborne.  See the Veteran's May 2005 
stressor statement.  Second, the Veteran has also provided 
the names of two military service-members were killed in 
action.  The first was K.G., a member of the 101st Airborne 
who the Veteran indicated was killed in action on December 
28, 1970.  The second was L.R., who the Veteran indicated was 
a member of the SO6 Airborne unit of the 101st Airborne who 
was killed in action on April 22, 1971.  Id.  The Veteran has 
also indicated that he was on a mission with a Huey that 
"blew up a Sampan," and "they were able to see body 
parts."  See the June 2003 VA medical treatment record.  
Finally, the Veteran has indicated that he witnessed a Viet 
Cong soldier "pinned to a tree from Cobra fire."  See the 
Veteran's October 1999 stressor statement.  He has also 
indicated that he witnessed "choppers [being] shot down," 
and that "sappers would try and break the perimeter at 
night."  See the Veteran's October 1999 and May 2005 
stressor statements, respectively. 

With regards to the deaths of K.G. and L.R., these deaths are 
confirmed by the Vietnam Veterans Memorial Wall USA website.  
See http://thewall-usa.com.  However, the Veteran has not 
provided any indication as to his relationship to these two 
men, or how such an event may be connected to any current 
psychiatric disorder, including PTSD.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Without more information regarding the 
nature of these events, and their connection to the Veteran, 
the Board cannot consider these to be adequately confirmed 
PTSD stressors, as necessary to allow service connection for 
PTSD.  Furthermore, with regards to the incidents with the 
mission on a Huey that blew up a Sampan, the death of the 
Viet Cong soldier, the choppers that he witnessed being shot 
down, and the generally alleged sapper attacks, the Veteran 
has not provided any date or location for these events, and 
as such, they cannot be confirmed at this time.  See 
38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).

However, regarding the Veteran's statements regarding his 
experiences of rocket and mortar attacks, particularly his 
statement about the attack of Thanksgiving Day of November 
1970 wherein six 101st Airborne soldiers are alleged to have 
been killed, the Veteran has provided adequate information 
for an attempt to confirm such attacks.  In addition, the 
Veteran's SPRs confirm service in Vietnam from November 1970 
to July 1971.  Furthermore, his SPRs indicate that while in 
Vietnam, he was assigned to "63rdSigCo/63rdSigBn/USARPAC-
Vietnam."  The Veteran's representative, in the March 2010 
Informal Brief of Appellant in Appealed Case, has indicated 
that these events are adequately identified, and the AOJ must 
make an attempt to corroborate them.  The Board agrees.  
Therefore, the AOJ must make an attempt to corroborate the 
Veteran's statements regarding rocket and mortar attacks, and 
in particular regarding the alleged November 1970 mortar 
attack.  

To do so, the AOJ should contact the JSRRC, or other 
appropriate agency, and provide a description of his 
adequately identified in-service stressors (mortar attacks, 
in particular to the Veteran's area of deployment in November 
1970) in order to verify such events.  In particular, the AOJ 
must attempt to confirm whether the Veteran's unit was in 
fact assigned to the 101st Airborne Division at Camp Evans at 
that time, and to confirm if any associated unit experienced 
a rocket or mortar attack occurred near where the Veteran was 
stationed in November 1970, and in particular if the deaths 
alleged occurred.  However, as stated by the 
Courtcorroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  As such, an exact corroboration is not 
required.  In other words, the Veteran's presence with the 
unit at the time such attacks occurred would corroborate his 
statement that he experienced such attacks personally.  

Fourth, if and only if at least one of the Veteran's claimed 
stressors is verified, the Veteran should be scheduled for a 
VA examination by a VA psychiatrist to obtain a medical 
opinion concerning the etiology of any current psychiatric 
disorder, to include PTSD, on the basis of in-service 
incurrence.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, the Court has held that claims for 
service connection for PTSD encompass all psychiatric 
disabilities raised by the evidence or the record.  Clemons, 
supra.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate his service 
connection claim for an acquired 
psychiatric disorder, to include a claim 
specifically for PTSD.  This letter must 
advise the Veteran of what information or 
evidence that he should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  This 
letter should also comply with the recent 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date. 

	In providing such notice, the AOJ 
should invite the Veteran to provide 
any additional relevant evidence not 
already of record which pertains to his 
PTSD claim.  He should be notified that 
he should submit or identify any 
additional medical treatment records 
relating to his PTSD.  If such records 
are identified, the AOJ should attempt 
to obtain the records and attach them 
to the claim file.  Furthermore, the 
Veteran should be notified that he may 
submit "buddy statements" to provide 
corroborating evidence of his stressor 
events.  The Veteran should be notified 
that a failure to adequately identify 
the events may have adverse 
consequences for his claim.

2.	Obtain the records of any VA 
psychiatric treatment since July 2004 
from the most recent VA treatment 
facility of record, at this time 
indicated as the VA Medical Center in 
Alexandria, Louisiana.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no further records are 
available, a response to that effect is 
required and should be documented in 
the file.

3.	Whether or not the Veteran provides 
further information to identify any 
further in-service stressors, or 
further corroboration of any of the 
stressors already provided by the 
Veteran, the AOJ must take appropriate 
action to confirm those stressors which 
have been adequately identified by the 
Veteran and request a search to confirm 
such stressors by contacting the JSRRC, 
or other appropriate agency if the AOJ 
determines that another entity would 
hold the appropriate records.  

	In particular, the AOJ must attempt to 
confirm the rocket and mortar attacks 
alleged by the Veteran to have occurred 
during his time in Vietnam while 
assigned to the 
"63rdSigCo/63rdSigBn/USARPAC-Vietnam," 
as indicated his SPRs.  The request 
should attempt to confirm whether the 
Veteran's unit was in fact assigned to 
Camp Evans, whether the Veteran's unit 
was assigned to support the 101st 
Airborne Division, and whether the 
Veteran's unit, or an associated unit, 
came under rocket or mortar attacks 
while stationed in Vietnam from 
November 1970 to July 1971.

	If the request for records relating to 
the rocket, mortar, and small arms 
attacks for the entire November 1970 to 
July 1971 period is not specific enough 
for JSRRC purposes, the AOJ should 
request such records from the first 
sixty day period from when the Veteran 
was assigned to the 63rd Signal Corps, 
in November 1970.  

	The AOJ must also request that the 
JSRRC, or other appropriate agency, 
specifically attempt to confirm the 
mortar attack wherein six people were 
injured, which allegedly occurred on or 
around Thanksgiving Day (November 26) 
in 1970.  The search should look for 
events which match the Veteran's 
description on or around this date.

	A copy of the Veteran's SPRs, with his 
description of the incidents, should be 
forwarded to JSRRC, or other 
appropriate agency, along with the 
request.  This request should include a 
request for records relevant to the 
Veteran's unit or higher command, to 
include information about the actions 
and circumstances of service at Camp 
Evans in November 1970, such as the 
available unit history, command diary, 
higher command history, and the like, 
as necessary for the appropriate time 
period.

4.	After receiving a response from JSRRC, 
or other appropriate agency, the AOJ 
should make a determination as to 
whether any of the Veteran's alleged 
stressors are corroborated.  If any of 
the identified stressors are adequately 
verified, a summary of the verified 
stressor(s) must be prepared.  

	The Veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorders, including PTSD, 
to determine whether any of the 
Veteran's current psychiatric 
disorders, particularly PTSD, may be 
etiologically related to the verified 
stressors.  Only the stressor(s) that 
are actually confirmed by JSRRC should 
be considered as a possible cause of 
the Veteran's PTSD. 

	The claims file must be made available 
to the examiner in connection with the 
examination.  The examiner should note 
in the examination report that 
pertinent documents in the claims file, 
including the information regarding 
stressor verification, were reviewed in 
conjunction with the examination.  Any 
indicated relevant tests must be 
conducted. 

The examiner should answer the 
following question:  is it at least as 
likely as not (a 50 percent or greater 
likelihood) that the Veteran has an 
acquired psychiatric disorder, to 
include PTSD, as a result of his 
verified in-service stressors?  The 
examiner must fully address all the 
evidence of record, including the 
Veteran's diagnosis of multiple 
psychiatric disorders, the history of 
such disorders, and any in-service 
stressors which are verified by the 
AOJ.

Any opinions expressed by the reviewer 
must be accompanied by an explanation 
of the rationale for the opinion 
expressed.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

5.	Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

6.	After completing the above development, 
the AOJ should readjudicate the issue 
on appeal, considering any new evidence 
secured since the February 2006 
statement of the case (SOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


